Citation Nr: 1439798	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-03 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for left shoulder disability. 

3.  Entitlement to an initial compensable rating for scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2002 to September 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Hearing loss disability has not been present during the period of the claim.

2.  The Veteran's left shoulder disability is manifested by pain on motion; motion of the shoulder is not limited to the shoulder level or below.

3.  The Veteran's scars are small, superficial, and not painful or impairing of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for a 10 percent rating, but not higher, for a left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic  Code 5201 (2013).



3.  The criteria for entitlement to a compensable rating for scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805 (2008); 38 C.F.R. § 4.31 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's October 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with a VA examination in December 2008 in response to his hearing loss claim.  The Veteran's records were reviewed and the Veteran was examined.  While the examiner did not provide an opinion as to the etiology of the Veteran's hearing loss, the Board finds such an opinion was unnecessary because the level of the Veteran's hearing loss was not sufficient to constitute a disability for VA purposes.  The Veteran has not contended and the evidence does not otherwise show that the his hearing loss has increased in severity since the December 2008 VA examination.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

VA also provided the Veteran with VA examinations in December 2008 and September 2010 to determine the severity of his scars and left shoulder disability.  The reports of these examinations are adequate for rating purposes.  The Veteran has not contended and the evidence does not otherwise show that either disability has increased in severity since the September 2010 VA examinations.  Also, while the Veteran's scars are a result of abscesses, he did not report any flare-ups or request that he be examined while an abscess was present.  

The Veteran was scheduled for a left shoulder X-ray examination in December 2010 to determine if there was objective evidence of pain on motion.  He failed to report to the examination despite being advised of it several times.  He has not explained why he failed to report for the examination or expressed a willingness to appear for another examination if one were scheduled.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of the X-ray examination ordered in December 2010.

Accordingly, the Board will address the merits of the claims.

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hearing Loss Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss because his disability started during service.  

The Veteran was provided with a VA audiological examination in December 2008.  He reported that he was a machinist in the Navy and worked in an engine room.  He was also around jet noise for several years in service.  He stated that his disability began in service and seemed to be getting worse.  His current hearing loss caused him to misunderstand people or have to ask them to repeat themselves.  His pertinent puretone thresholds were as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
25
30
30
15
15
Left Ear
10
15
15
10
15

Speech recognition was 96 percent for each ear.  The examiner diagnosed mild sensorineural hearing loss in the right ear.  The left ear was normal.  

Although the examiner diagnosed mild sensorineural hearing loss of the right ear, the above examination results do not show that the Veteran has a hearing loss disability for VA benefit purposes.  

In addition, there is no other evidence establishing the presence of sufficient hearing impairment to qualify as a disability for VA compensation purposes.  The Board recognizes that the Veteran is competent to state that he notices problems with his hearing.  However, the Veteran's own statements concerning the severity of his hearing loss are self-serving and clearly of lesser probative value than the results of objective testing administered in connection with the VA examination.  Therefore, service connection for hearing loss disability is not warranted at this time.  If the Veteran's hearing impairment increases in severity in the future, he is free to file a claim to reopen his claim for service connection for hearing loss disability at that time.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Rating Claims

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.  

General Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Left Shoulder Disability

The Veteran was awarded service connection for a left shoulder disability in January 2009 and received a noncompensable rating.  He now seeks a compensable rating.

The Veteran's service-connected left shoulder disability has been rated by the RO under the provisions of Diagnostic Code 5201.  For rating purposes, the Board notes that a December 2008 VA examination report shows that the Veteran is right-hand dominant.  

Under Diagnostic Code 5201 for the minor arm, a rating of 20 percent is warranted where limitation of motion of the arm is at shoulder level or midway between side and shoulder level.  A maximum rating of 30 percent is warranted for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Since the increased rating involves the shoulder, the Board notes that flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran reported in a December 2008 VA examination that he had achiness in his left shoulder joint, particularly with repetitive activities.  His employment and activities of daily living were not impaired.  There was no significant history of flares.  

Upon physical examination, the Veteran had abduction and forward flexion from 0 to 150 degrees and internal and external rotation from 0 to 90 degrees.  Pain started at the end of each range of motion.  Three repetitive ranges of motion were provided with identical findings.  There was no instability of the shoulder joint or additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  The examiner diagnosed a shoulder sprain/strain.

In his September 2009 notice of disagreement, the Veteran said that ever since his in-service injury, his entire arm and hand would go numb at any time.  He also had aggravating pain in his shoulder. 

The Veteran had another VA examination in September 2010.  He stated that since his last examination, the frequency of his pain had increased.  His pain was mild but sharp and achy with mild swelling and clicking of the left shoulder.  This occurred when he performed certain movements and typically lasted seconds to minutes at a time.  He denied flare-ups but reported occasional paresthesia in his left arm when he had pain.  He did not require assistive devices for his condition.  There had been no effect on his ability to perform activities of daily living.  He had no definite impairments in his ability to perform his occupation.  However, during multiple activities at work, he began to have pain and paresthesia.  As a result, he had to change position and could not perform certain activities for long periods of time.  

Physical examination revealed forward flexion of 0 to 145 degrees with pain from 140 to 145 degrees.  Shoulder abduction was 0 to 110 degrees with pain from 105 to 110 degrees.  Shoulder external rotation was 0 to 90 degrees with pain from 85 to 90 degrees, and internal rotation was 0 to 80 degrees with pain from 75 to 80 degrees.  The Veteran experienced an additional amount of mild numbness and tingling with this range of motion.  With repetitive use, the range of motion of the left shoulder was not additionally limited by pain, fatigue, weakness or lack of endurance.   The examiner diagnosed left shoulder strain.  As noted above, an X-ray examination of the left shoulder was scheduled, but the Veteran failed to appear for the examination despite the RO's numerous attempts to contact him.

Following its review of the record, the Board finds that the Veteran is entitled to a 10 percent rating throughout the period of the claim on the basis of pain on motion of the left shoulder.  See 38 C.F.R. § 4.59.  However, it is evident the criteria for a rating in excess of 10 percent are not met.  In the Veteran's December 2008 VA examination, abduction and forward flexion were from 0 to 150 degrees, and internal and external rotation were 0 to 90 degrees, with pain only starting at the end of range of motion.  In September 2010,  forward flexion was 0 to 145 degrees with pain from 140 to 145 degrees, abduction was 0 to 110 degrees with pain from 105 to 110 degrees, external rotation was 0 to 90 degrees with pain from 85 to 90 degrees, and internal rotation was 0 to 80 degrees with pain from 75 to 80 degrees.  Although the evidence shows that the Veteran's left shoulder worsened between the two examinations, he was able to reach well above shoulder level both times, with pain starting only near the end of his range of motion.  Additionally, both examiners found that with repetitive use, the range of motion of the left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  

In reaching this determination, the Board has considered the Veteran's statements that he experienced pain and paresthesia at times and had difficulty performing certain activities for long periods of time.  The Veteran is certainly competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, there is simply nothing in the statements of the Veteran that shows that his left shoulder disability is greater than that found on the VA examinations performed by skilled and unbiased professionals. 

Scars

The Veteran was awarded service connection for scars of the right and left lower extremities, status post recurrent Methicillin-resistant Staphylococcus aureus fununculosis (MRSA), in January 2009 and received a noncompensable rating.  He now seeks a compensable rating.

The Board notes that the criteria pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, unless the claimant requests review under the revised criteria.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Because the current claim was received prior to that date and the Veteran has not requested that his scars be rated under the revised criteria, the revisions do not apply in this case.  

Under the criteria in effect prior to October 23, 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7804 (2008).  

Under Diagnostic Code 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  

Otherwise, scars will be rated on the limitation of motion of the affected part, under Diagnostic Code 7805.

In a December 2008 VA examination, the Veteran reported having several skin abscesses caused by MRSA.  His experience with MRSA had only been minor abscesses of the skin of the lower limbs.  The most recent abscess occurred in October 2008 and the Veteran was able to treat it himself.  His scars were all circular and 0.5 centimeters in diameter.  Two were on his anterior left thigh, one on his right knee, and two on the anterior portions of both legs.  All scars were flat, atrophic, not fixed to underlying structures, not tender, well healed, not painful, not disfiguring and not impairing of function.  

In his September 2009 notice of disagreement, the Veteran stated that many scars were already on his body from cutting infections out and that infections would most likely recur at any time.  He had had about 20 infections during service and the resulting, painful scars would always be present.  

At a September 2010 VA examination, the Veteran reported having to shower three times per day and to continuously use antimicrobial and antibacterial treatments.  He had not experienced a recent infection requiring drainage.  There were no symptoms of pain or skin breakdown.  There were multiple scars, possibly more than 20, on his lower extremities, measuring 0.5 to 1.5 centimeters in length and about 0.5 centimeters in width.  All scars were essentially linear or elliptical in shape.  The depth was superficial with no underlying soft tissue damage.  There was no limitation of motion or function.  There was no inflammation, edema, or keloid formation.  There were no limitations on the Veteran's employment or activities of daily living.  

Upon review of the evidence of record, it is evident the criteria for a compensable rating are not met.  Although the scars are numerous, they are superficial and small, at 0.5 centimeters wide and 0.5 to 1.5 centimeters long.  All scars were flat, atrophic, not fixed to underlying structures, not tender, well healed, not painful, not disfiguring and not impairing of function.  There was no skin breakdown, inflammation, edema, or keloid formation.  There were no limitations on the Veteran's employment or activities of daily living.  The Board acknowledges that in his notice of disagreement, the Veteran reported that his scars were painful; however, objective evidence of pain is required for a compensable rating and the scars were not found to be painful during either examination.  Therefore, a compensable rating is not warranted.  

Other Considerations

The Board has considered whether there are any schedular bases for granting these claims or for granting an increase for a portion of the period of the claim, but has found none.


The Board has also considered whether these claims should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board also acknowledges that the United States Court of Appeals for the Federal Circuit has held that 38 C.F.R. § 3.321(b)(1), "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 (Fed. Cir. Aug. 6, 2014).  

In this case, the demonstrated manifestations of the left shoulder disability are contemplated by the schedular criteria.  In addition, the scars are not shown to be symptomatic or productive of functional impairment.  Therefore, there is no reason to believe that the average industrial impairment from the left shoulder disability would be greater than 10 percent, that the average industrial impairment from the scars would be to a compensable degree, or that the average industrial impairment from the disabilities in combination would be greater than 10 percent. 

In reaching the foregoing determinations that a compensable rating is not warranted for the scars and that a rating in excess of 10 percent is not warranted for the left shoulder disability, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for bilateral hearing loss disability is denied. 

The Board having determined that the left shoulder disability warrants a 10 percent rating throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

A compensable rating for scars is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


